IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 97 WM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
NORMAN EARL GREGORY,                       :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the “Petition for Leave to File Nunc

Pro Tunc Allowance of Appeal” is DENIED.